Citation Nr: 1102144	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated July 2008 and June 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood due to symptoms.  He 
reported having anger and mood swings but did not have any 
episodes of unprovoked violence.  Additionally, he reported some 
difficulty with memory and concentration. 


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic 
Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to the assignment of disability ratings, as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2006 and October 2007 pre-rating letters 
provided notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service connection 
(as the claim was then).  The letters also provided notice 
regarding what information and evidence is needed to substantiate 
a claim for increased rating.  Each letter also provided notice 
as to what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  In addition, the March 2006 and October 2007 letters 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the reports of December 2006 and 
February 2010 VA examinations.  Also of record and considered in 
connection with the appeal are private and VA treatment records.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Shinseki.

II.  Background

By a rating decision dated August 2005, the RO granted service 
connection for PTSD with depression and assigned a 70 percent 
rating, effective September 1, 2004.  The Veteran appealed, 
asserting that his disability warranted a higher rating.

The Veteran submitted a psychological evaluation from the 
Goldsboro Clinic dated January 2005.  The Veteran reported that 
he was still married to his first wife and worked as a mail 
carrier for 37 years.  The Veteran endorsed symptoms of 
nightmares once or twice a month, flashbacks, panic attacks, 
intrusive thoughts, exaggerated startle response, hypervigilance, 
and isolation.  Recent memory was severely impaired, and he could 
not remember what he read and got lost travelling.  The Veteran 
also reported auditory and visual hallucinations including, 
hearing vehicles drive up to the house, hearing noises, and 
seeing shadows moving out of the corners of his eyes.  The 
Veteran also claimed of feeling depressed.  The physician stated 
that due to the Veteran's PTSD, he was unable to sustain social 
relationships and was moderately comprised in his ability to 
sustain work relationships.  Diagnoses of chronic PTSD and 
chronic major depression were provided.  A Global Assessment of 
Functioning (GAF) score of 40 was provided.

Private treatment records dated January to December 2005 noted 
that the Veteran received treatment for PTSD.  The Veteran 
endorsed symptoms of panic attacks once a week for up to an hour, 
flashbacks, intrusive thoughts, hypervigilance depression, anger 
and agitation, feelings of hopelessness, mood swings, and racing 
thoughts.  The Veteran also reported misplacing things, 
forgetting what he was told, and remembering what he read.  
Additionally, a record dated May 2005 noted that the Veteran 
reported daily suicidal thoughts. 

Private treatment records dated April 2005 to January 2006 from 
Duke University Medical Center noted that the Veteran was 
followed by chronic PTSD and chronic major depression and 
uncontrolled anger at the Goldsboro clinic.
The Veteran was afforded a VA psychiatric examination in December 
2006.  The Veteran reported that he was unable to make friends 
but the Veteran did report enjoying farming.  There was a history 
of suicide attempts, with three to four attempts reported as well 
as a lot of verbal threats.  The Veteran endorsed symptoms of 
recurrent and intrusive distressing recollections, nervousness, 
and irritability.  The examiner noted that the Veteran had 
recently retired from the post office after being employed there 
for 37 years.  Mental status examination revealed that the 
Veteran responded to questions with one word responses, had a 
constricted affect, and that his mood was anxious, agitated, and 
depressed.  Thought processes and content were unremarkable.  
Suicidal thoughts were occasional and without intent.  The 
examiner noted diagnoses of depression not otherwise specified 
and assigned a GAF score of 50.

An October 2007 addendum to the December 2006 VA examination 
addressed specific PTSD stressors as they related to the 
Veteran's claim for service connection.

The Veteran was afforded another VA examination in February 2010.  
The Veteran endorsed symptoms of sad/depressed mood, suicidal 
thoughts 2-3 times in the past year, feeling detached from 
others, recurrent distressing dreams, markedly diminished 
interest or participation in activities, irritability, 
hypervigilance, and a sense of a foreshortened future.  The 
Veteran reported limited socialization in that he had a morning 
cup of coffee with a group of men, but otherwise did not engage 
in other social activities.  

Mental status examination revealed a clean, neatly groomed and 
appropriated dressed Veteran with unremarkable speech.  The 
Veteran had a guarded attitude toward the examiner and answered 
questions quickly or vaguely.  Affect was blunted and mood was 
euthymic.  Attention and orientation were intact.  Thought 
processes and content were unremarkable.  There was no evidence 
of hallucinations, inappropriate behavior, panic attacks, 
suicidal or homicidal thoughts, or episodes of violence.  Impulse 
control was good.  The examiner did note that the Veteran had 
sleep impairment in that he slept about 12 hours a night and 
napped once or twice a week for an hour.  The examiner also 
indicated that the Veteran reported showering only once every 
three or four days and would wear dirty clothes.  The Veteran's 
wife stated that new behavior included Veteran not shaving daily, 
and only brushing his teeth three times a week.  The Veteran also 
had difficulty with memory, particularly relating to past 
treatment for PTSD, and dates of events. 

The examiner noted that the Veteran had recently retired from his 
job of 37 years as a letter carrier for the post office.  The 
Veteran reported that he retired due to eligibility, but his wife 
stated that he had difficulties at work due his irritability that 
caused problems with his co-workers.  His wife further stated 
that his ability to cope with work decreased and his job was 
becoming more difficult with increased volume of work and routes 
to take, as well as his inability to keep time schedules.  The 
examiner provided diagnoses of depressive disorder and mild 
chronic PTSD.  A GAF score of 55 was provided.

III.  Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  Where a Veteran has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the claimant's capacity for adjustment 
during periods of remission.  VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of disability 
from a mental disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and social 
impairment, due to symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
symptoms such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

The Veteran's PTSD with depression is currently rated as 70 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Review of the medical evidence of record shows that the Veteran's 
PTSD was characterized primarily by flashbacks, nightmares and 
recurrent distressing dreams, intrusive thoughts, anger, mood 
swings, social isolation, depression, short term memory problems, 
suicidal thoughts 2-3 times in the past year, feeling detached 
from others, markedly diminished interest or participation in 
activities, irritability, hypervigilance, and a sense of a 
foreshortened future.  Additionally, private treatment records 
from 2005 and 2006 noted that the Veteran reported hallucinations 
that included hearing cars drive up the house, hearing footsteps 
or noises in the house when no one else was around, and seeing 
shadows out of the corner of his eyes.  The December 2006 VA 
examiner noted that the Veteran had admitted to three or four 
suicidal attempts as well as many verbal suicide threats, but no 
intent was noted at the time.  The February 2010 examination also 
noted that the Veteran's wife reported new behavior relating to 
the Veteran's personal hygiene; stating that the Veteran only 
showered once every three days, wore dirty clothes, did not shave 
daily, and only brushed his teeth once every three days.

Repeated examinations revealed no evidence of flattened affect; 
gross impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting himself or 
others; disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Overall, the Veteran's thought processes and content were normal 
and judgment and insight were intact.  While there is a history 
of some suicidal thoughts and threats a few times a year, the 
suicidal ideation was intermittent.  Examinations showed the 
Veteran to be oriented to time and place.  While the Veteran had 
difficulties with short term memory, there was no evidence for 
memory loss including the names of close relatives, own 
occupation or his own name.  The Veteran reported mood swings and 
feeling irritable, but there was no evidence of unprovoked 
irritability with periods of violence.  

GAF scores were assigned in January 2005 (40), December 2006 
(50), and February 2010 (55).  However, GAF scores alone do not 
provide a basis for the assignment of a higher disability rating 
for PTSD.  According to the Fourth Edition of American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illnesses.  The GAF score 
and the interpretation of the score are important considerations 
in rating a psychiatric disability.  See, e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 31 and 40 are indicative of some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

While a GAF score of 40 indicated severe symptoms, after a 
careful review of the entire record, the Board finds that the 
Veteran has not manifested symptoms typically considered 
indicative of the level of impairment to warrant a 100 percent 
rating, to include:  gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent danger 
of hurting himself or others; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  While the Veteran did exhibit some symptoms associated 
with a 100 percent rating such as auditory and visual 
hallucinations in 2005, as well as some intermittent neglect for 
personal hygiene and difficulties with short term memory, the 
overall disability picture is more analogous to that contemplated 
by the 70 percent rating.  Thus, the criteria for the next higher 
100 percent rating have not been met. 

The Board has also considered whether an Extraschedular 
evaluation should be assigned in this case.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.




ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD 
is denied.


REMAND

The Veteran contends that a total evaluation based on individual 
unemployability is warranted because he is unable work due to the 
severity of his service-connected PTSD.

Based on the evidence of record, it is clear that the Veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a) in that he has a 
service-connected disabilities of PTSD (70 percent), status post 
fracture, right wrist with residual calcification and 
degenerative changes (10 percent), and cellulitis of the right 
leg and foot (0 percent), that bring his combined rating to 70 
percent disabling from September 2004.  Therefore, the remaining 
question is whether the Veteran is unemployable as a result of 
his service-connected disabilities.

In the instant case, while the Veteran was afforded separate VA 
examinations for his service connected PTSD, none of the 
examinations addressed whether the Veteran was unable to obtain 
substantially gainful employment as the result of his service 
connected disabilities.  The Board notes that the January 2005 
Goldsboro evaluation indicated that the Veteran was moderately 
comprised in his ability to sustain work relationships due to his 
PTSD.  The February 2010 VA examiner also noted that the Veteran 
reported part of the reason for his retirement was due to a 
decreased ability to cope with an increased volume of work and 
routes, as well as some problems with co-workers.  

However, there is no objective medical evidence addressing 
whether it is at least as likely as not that the Veteran is 
unable to obtain substantially gainful employment as the result 
of his service-connected disabilities.  Therefore, the Veteran 
should undergo a VA examination in order to accurately assess the 
severity, symptomatology, and manifestations of his 
disabilities.  The VA examiner must address the current impact of 
the appellant's service-connected disabilities alone on his 
ability to maintain substantially gainful employment.  See 
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at a VA health-care facility if the evidence of record 
does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3. The AMC/RO should schedule the appellant 
for a VA examination by a qualified 
physician.  The claims folders are to be made 
available for the examiner to review.  The 
examiner is to provide a detailed review of 
the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of any PTSD, right wrist disorder, and right 
leg/foot cellulitis symptomatology.  The 
examination report must address whether it is 
at least as likely as not that the Veteran is 
unable to obtain or maintain a substantially 
gainful occupation as a consequence of PTSD 
alone, or in combination with his other 
service connected disabilities.  A complete 
rationale for any opinions expressed must be 
provided.

4.  After the foregoing, the RO should review 
the Veteran's claims.  If the determination 
is adverse to the Veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


